DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), filed 7 January 2022 which enters the Amendments and Remarks, filed 9 November 2021, in the matter of Application N° 15/660,935.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been amended or canceled.  Claims 15-20 remain withdrawn from consideration.
Claim 41 has been added and is supported by the recitation of claim 1.
No new matter has been added.
Thus, claims 1-7, 13, 14, 21-25, and 31-41 now represent all claims currently under consideration.

Information Disclosure Statement
One new Information Disclosure Statement (IDS) filed 7 January 2022 is acknowledged and has been considered.

Specification
The disclosure is objected to because of the following informalities: the word “microsphere” is misspelled as “miscrosphere” in ¶[0012] and ¶[0063]. 
Appropriate correction is required.  Applicants are encouraged to review the instant specification for any additional corrections of this nature as well.
Claim Objections
Newly presented claim 41 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP §608.01(m).
In the instant case, the Examiner notes that the difference that Applicants would allege is present between the two claims is that claim 41 recites the presence of component (iii): a neutral form of the active agent.  However, the objection is raised because both claims must contain a salt form of the active which ultimately reacts with the proton-accepting acrylate to form the neutral form of the agent.  Thus, while the presence of the neutral form is not required in claim 1, it is possible that it is present.  As such the claims are considered to be duplicates of one another. 

New Rejections
Applicants’ amendments have necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7, 13, 14, 21-25, and 31-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 1 reciting “an amine salt form of an active agent” is understood from the definition provided in the instant specification that “[e]xemplary amine salt drugs, include but are not limited to, donepezil, rivastigmine, memantine, tamsulosin…”.  See ¶[0071].  The Examiner notes that the specification does not appear to define these species as being, for instance, an ammonium salt (NH4+) form of the drugs.
The claim additionally recites that “a neutral form of the active agent is generated by the reaction of the salt form of the active agent with the proton accepting entity [polymer]”.  The Examiner, presumes without referring to the specification that Applicants are claiming a down stream reaction product of the free base form of the aforementioned amine salt of the active.
Looking to the instant specification, again at ¶[0071], the Examiner submits that the species used to define the “amine salt form” appear themselves to be the free base forms, notably as no salt component is included in the nomenclature of the drug.
On this basis alone, claim 1 is rendered unclear simply because it is unclear what active compound and what form of it is being recited in the claimed composition.
As these limitations and the clarity they lack reside within claim 1 as well as the remainder of the claims depending directly or indirectly therefrom, the Examiner submits that these limitations render the totality of the invention indefinite.
Claims 1 and 41 each recite the limitation “the salt form of the active agent” in line 4 of the claim.  There is insufficient antecedent basis for this limitation within the claim for two reasons.  First, the recitation of “the salt form” following “an amine salt form” as it implies that a salt form other than an amine salt (notably defined as a free base compound) is recited.  Secondly, recitation of “the active agent” lacks antecedent basis because it is again, unclear as to which salt form is being referred to.
Claims 3, 4, 34, and 38 each recite the limitation “the active agent” depending either directly or indirectly from claim 1.  There is insufficient antecedent basis for these recitations limitation in claim 1 because it is unclear as to which active agent or salt form thereof is being referred to.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites that “the proton accepting entity … does not comprise an acrylate comprising dimethyl aminoethyl methacrylate.”  The broadest reasonable interpretation of this limitation is that the proton accepting entity does comprise any acrylate with the exception of dimethyl aminoethyl methacrylate.
Claim 5 provides a broader recitation of the proton accepting entity as being a proton accepting polymer.  Carrying forward the limitations of claim 1, the claim simply excludes dimethyl aminoethyl methacrylate, but remains open to other acrylate polymers.  Simply put, the breadth scope of claim fails to narrow the recitation of claim 1.
Applicants may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 21-25, 31-38, and 41 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hanatani et al. (US Pre-Grant Publication Nº 2008/0131490 A1).
The limitations of claim 1 are directed to a composition that is used for transdermal delivery, comprising a drug reservoir.  The reservoir comprises a salt form of an active agent and a proton accepting entity.  As set forth by the instant specification, the “amine salt form of the active agent” is defined as encompassing such freebase species as donepezil, for instance.  See e.g., ¶[0071].  Salt forms of the active agent are also noted as being actual non-freebase forms of the compounds (e.g., donepezil HCl; per Example 1).  Disclosure of either will be considered to meet the limitations of claim 1.  The “neutral form” of the active agent is also considered to be a recitation of the freebase form of the active agent.
The proton accepting polymer is further defined in claim 1 as not comprising dimethyl aminoethyl methacrylate.  Stated another way, the Examiner broadly and reasonably interprets the claim as comprising any polymer, including other acrylate polymers, with the exception that it does not contain dimethyl aminoethyl methacrylate.
Hanatani discloses patch preparations comprising a support and a pressure-sensitive adhesive (PSA) layer (see e.g., claim 1).  The PSA layer is in direct contact with the support layer and comprises a pressure-sensitive adhesive, donepezil, and a stabilizer.
“Donepezil” is defined in the invention at ¶[0125] as encompassing not only the free base form, but also pharmacologically acceptable salts and esters thereof.  The Examples, as set forth in Table 1, include donepezil hydrochloride (see pg. 11) reproduced herein below:

    PNG
    media_image1.png
    252
    578
    media_image1.png
    Greyscale

The above Table discloses the presence of PSA “A” in an amount of 40 parts by weight (aka 40 wt%) of the compositions of Examples 1-19 and Comparative Examples 1-6.
Within the 40 parts by weight, 75 parts by weight (“pbw” or wt%) of 2-ethylhexyl acrylate are present and 3 pbw of acrylic acid are present.  Thus, 78 pbw or 78 wt% of the above PSA “A” meets the non-dimethyl aminoethyl methacrylate aspect of the acrylate component of the proton accepting entity.  This calculates out to about 31.2 wt% of acrylate/acrylic polymeric components within the PSA layer of the practiced reservoir.
Such is considered to meet the limitations recited in claims 1, 5, 7, 21, 22, and 41.
The above disclosure in Table 1 of 8.3 pbw (wt%) of donepezil HCl is considered to meet the limitations recited in claims 1, 3, 4, and 41.
The compositional and structural limitations of claim 1 are expressly disclosed by the reference.  To this end, the limitation reciting that the composition forms a neutral form of the active agent upon application to the skin are also considered to be met by the reference.  Applicants are directed to MPEP §2112.01(II) which states that “[p]roducts of identical chemical composition cannot have mutually exclusive properties” and that “[a] chemical composition and its properties are inseparable.”
The limitations recited by independent claim 23 are directed to a transdermal patch comprising the reservoir composition of claim 1, a backing layer and an adhesive layer.
As discussed above, the reservoir layer as claimed is expressly disclosed by Hanatani as being inclusive of a pressure-sensitive adhesive layer which comprises donepezil as its active ingredient.  That layer is in direct contact with a support (aka backing) layer.
The support is defined in ¶[0192] and ¶[0193] as being directly laminated to the drug-containing, PSA layer, and that it may also be coated with such backing agents as silicone or wax.  The latter paragraph discloses that the support, while not being particularly limited, is preferably one that does not allow the donepezil or the organic liquid component in the PSA layer to pass through the support and be lost through the back.  As this is done for the express purpose of preventing loss of drug, the Examiner submits that the support layer is formed of an occlusive polymer film, thereby meeting the limitations of claim 24.
The limitations presented in claim 25 are identical to those that are presented in claim 21.  Thus, for the reasons discussed above, claim 25 is expressly met by the reference.
The limitations of claims 31 and 33 recite a method of transdermally administering an active agent to a patient in need thereof, comprising providing (aka administering) a composition of claim 1 to a patient in need thereof.  Claim 33 recites that the method further comprises administering the composition to the skin or instructing the patient to do so.  The broadest reasonable interpretation of the claims is that the patch is administered to any patient considering neither active agent nor condition defining a population of patients in need thereof are defined in the recited method.  Claim 35 recites the same limitations of claim 31 with the exception that it administers the patch of claim 23.  Claims 37 and 38 recite the same limitations as claims 33 and 34, respectively.
Claim 34 recites that the step of administering achieves a therapeutically effective blood concentration of the active agent.
At the outset, the composition of claims 1 and 23 are considered to be expressly disclosed by the reference.  Furthermore, the practiced adhesive patch is taught as being applied for the purposes of improved percutaneous absorbability of donepezil.  See ¶[0001], ¶[0002], ¶[0127], ¶[0180], and ¶[0182].  Of note, with particular relevance to claim 41, the Examiner notes that ¶[0127] donepezil may be present in either the free form or salt form of the PSA layer.  However, it is preferred that it contain the free form from the standpoint of percutaneous absorbability.  This teaching, in combination with the above preferred teachings of Table A, are considered to support the Examiner’s position that the limitations of claim 41 (comprising both salt and free or neutral forms of the drug) are present and that the presence of the salt form (e.g., donepezil HCl and the acrylate-based polymer result in the production of the free form for percutaneous delivery.
Regarding the property limitation recited in claims 34 and 38, the Examiner again refers Applicants to MPEP §2112.01(II) regarding a composition and its inseparable properties.  Furthermore, while the reference does not literally disclose “achieving a therapeutically effective blood concentration of the active agent, it does disclose preparing a percutaneous patch that delivers donepezil for improved absorbability (e.g., ¶[0127]) and that the amount of drug is administered to the skin over a range of 1-7 days.  See ¶[0208].  Such is considered to convey to the ordinarily skilled artisan that an “effective blood concentration” is achieved in order to treat the intended conditions.
The limitations recited by independent claims 32 and 36 are directed to a method of treating conditions such as Alzheimer’s disease comprising the step of simply providing (aka administering) the composition of claim 1 and claim 23, respectively.
The foregoing of claims 31 and 35 are considered to expressly meet the recited composition and positively recited method step of administering the composition and patch comprising said composition.  Paragraphs [0001], [0002], and [0128] are considered to clearly and expressly teach the active agent donepezil as being instrumental in treating Alzheimer’s disease.  As such, its percutaneous administration, as expressly disclosed, is also considered to meet the recited methods.
The reference is thus considered to expressly meet each of the recited limitations of the claimed inventions.




Claim Rejections - 35 USC §102/§103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 7, 13, 21-25, and 31-41 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hanatani et al. (US Pre-Grant Publication Nº 2008/0131490 A1).
The limitations of claims 1-5, 7, 21-25, 31-38, and 41 are discussed above.
Briefly as discussed above, Hanatani expressly discloses a transdermal patch preparation that comprises an occlusive support (backing) laminated onto an adhesive donepezil-containing, acrylate-based, adhesive reservoir.  The active is clearly noted as being an established drug used to treat such conditions as Alzheimer’s.  Of note is that the active is defined as encompassing both the salt (e.g., HCl) form and free base form.  Of particular note is that the reference discloses formulating the salt form into the patch preparations (see e.g., Examples).  Of even more particular note is that the reference appears to recognize that a prepared formulation will experience improved percutaneous absorption when the free form is absorbed into the skin.  Thus, since the preferred practiced formulation meets the instant compositions as claimed, the Examiner submits that the claimed “reaction” between the salt form and proton accepting polymer results in the effect of producing the neutral (free) form of the drug for absorption into the skin.  See MPEP §2112.01(II) and §2112.02(II).
Claim 39 recites that the salt form of the active agent is in the form of particles.  Claim 40 recites that the composition of claim 1 further comprises a salt form solubilizer (aka a solvent).  Claim 13 recites species of solvents that are used in the invention.  Claim 14 recites that the drug reservoir comprises up to 15% w/w of the salt form solubilizer.  Regarding claim 14, the Examiner broadly and reasonably interprets the claim as including 0% w/w solubilizer in the final reservoir composition.  As such, any showing in the art where the solubilizer is absent, will be considered to meet the claim. 
Hanatani discloses that one particular mode of preparing the pressure-sensitive adhesive layer is to dissolve or disperse the components in a solvent.  See ¶[0204].  Donepezil HCl is noted as having a melting temperature of ranging from about 223-227ºC (see e.g., aksci.com/item_detail.php?cat=J10827) and is thus expected to be solid (i.e., in particle form) at room temperature.
The use of a solvent allows the donepezil HCl-containing PSA layer to applied to the surface of the support or release liner, dried to form a film, and then have the remaining layer applied to it to complete the patch.  See ¶[0204].
Paragraph [0205] discloses that the solvents that may be used carry out the dispersion or dissolution of the PSA layer include water and alcohols, such as methanol, ethanol, and 2-propanol.
Additional solubilizers are disclosed as being included in the pressure-sensitive adhesive layer in order to contribute softness to the layer and reduce pain and ski irritation caused by skin adhesiveness when the patch preparation is peeled off of the skin.  See ¶[0179].  To accomplish this, an organic liquid component is preferably added to the PSA layer.  It is noted in the reference that some organic liquid components may detract from the stability of donepezil due to a chemical reaction with the drug.  However, those organic liquid components that are disclosed, are particularly advantageous to the patch preparation because they are capable of effectively controlling the aforementioned degradation.  Paragraph [0180] teaches that such organic liquids as ethylene glycol, propylene glycol, dimethyl sulfoxide, N-methylpyrrolidone, and glycerin (glycerol) may be used.
The reference is thus considered as teaching each of the instantly claimed limitations.  To the extent that the instantly claimed subject matter is not anticipated by the descriptive matter of the reference, it would be so recognized by persons of ordinary skill in the pharmaceutical formulating arts.  Of particular note, the Examples disclose preparing the practiced patches.  However, the use of the aforementioned solvents is not expressly disclosed in either the Examples or the claims, and therefore, could alternatively construed as being part of yet another disclosed method of preparation, although not necessarily a preferred method.  Nevertheless, the method is disclosed as being one that expressly incorporates the recited solvents to prepare the PSA layers.  That such showings of the prepared layers do not contain the recited solvents in the final product (e.g., Examples), the Examiner submits that such showings meet the limitations of claim 14.  
Similarly, the use of the organic liquid components as disclosed in ¶[0179]-¶[0180] are considered to provide a preferred teaching not only in terms of including a component in the PSA layer for aesthetic and patient compliance purposes (i.e., comfort of use and removal), but also to reduce the likelihood that drug within the layer will not degrade.  The Examiner does acknowledge that the preferred list of organic liquid components in ¶[0180], while inclusive of the recited species, is long.  However, the preferred list is also finite and therefore considered to expressly meet the limitations of the claimed invention.
Thus, one would have more than a reasonable expectation of successfully creating the instantly claimed transdermal patch compositions, particularly since the resulting compositions taught in the reference, at the very least, represent obvious variations which very closely read on those compositions which are instantly claimed.  Therefore, the invention as a whole would also have been prima facie obvious to one of ordinary skill in the art ahead of the instant effective filing date, and absent a clear showing of evidence to the contrary.

Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 9 August 2021 since the art that was previously cited continues to read on the previously and newly recited limitations.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7, 13, 14, 21-25, and 31-41 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US Pre-Grant Publication Nº 2010/0291186 A1) in view of Lee et al. (Langmuir; 2007). [emphasis added to reflect added claim]
As previously presented, the instantly claimed composition comprises a drug reservoir which itself is recited as comprising an amine salt form of an active agent and a proton donating entity (polymer), wherein the composition does not comprise an acrylate comprising dimethyl aminoethyl methacrylate acrylates (i.e., Eudragit ®E100).  The claim additionally recites the property that a neutral form of the active agent is generated by the reaction in the composition of the salt form of the active agent with the proton accepting polymer after the composition is applied to the skin.”
The Examiner understands that this property limitation recites that the earlier claimed “amine salt” form of the drug undergoes a reaction due to its combination with the proton accepting polymer to become the free base form prior to being delivered to the intended recipient.  Thus, the broadest reasonable interpretation of the claimed composition is a transdermal patch comprising a drug reservoir comprising a proton-accepting polymer (with the noted polymer exclusion) and the salt form of an active agent.  The broadest reasonable interpretation is that said active agent may either be in the amine salt form or the free base form notably as its conversion to the free base form ahead of application is caused by the proton accepting polymer in which it is encased.
Singh discloses producing a patch for the transdermal delivery of tamsulosin, wherein said tamsulosin is present in an amount of at least about 1 wt% and is in the form of tamsulosin (i.e., free base or “neutral” form) or as a pharmaceutically acceptable salt thereof.  The composition is noted as also comprising a matrix modifier (see e.g., Abstract; claim 1).  The matrix modifier component is further disclosed in the reference as being defined by such hydrophilic mixtures which comprise polyvinylpyrrolidone (PVP) and polyethylene glycol (PEG).  See ¶[0034].  Motivation to define the matrix modifier component as a hydrophilic mixture stems from the observation that the matrix modifier facilitates homogenization of the adhesive matrix.  Claim 20 discloses that the matrix modifier is present in the composition in an amount ranging from about 5-20 wt%.
The Examiner notes that Singh’s definition for the matrix modifier includes a compound that is excluded from the instant claims: Eudragit® L100-55.  However, on further consideration of Applicants’ broad definition for the term “proton-accepting polymer,” the previously referred-to passage, ¶[0034] of Singh, is considered to still teach and suggest the limitation previously considered to be free of the art.  Therein, per Applicants, the definition of the term is open to any polymer which may be considered to accept protons.  In the instant case, Singh discloses that PVP, PEG, and mixtures thereof (i.e., alternative to or in the absence of Eudragit® L100-55) may comprise the drug matrix (see also claim 21).
The Examiner again recognizes that Singh does not disclose or discuss either PVP or PEG as possessing the recited functionality of being proton-accepting polymers.  However, the Examiner respectfully submits that a person of ordinary skill in the art at the time the instant invention was filed, would have reasonably expected these compounds as possessing this property.  Evidence supporting the Examiner’s position is provided by such state-of-the-art showings as Lee et al. which defines proton-accepting, water-soluble polymers as including polyethylene glycol (PEG) and poly(1-vinylpyrrolidone)(PVP) (see e.g., Abstract).
Thus, in view of the combined guidance in the prior art, the Examiner concludes that the practiced compositions of Singh continue to teach and suggest the limitations recited in claims 1, 5, and 7.
Claim 1 of the reference additionally teaches that the practiced patches comprise at least about 40 wt% of an adhesive component which comprises either polyisobutylene or a hydrophobic synthetic rubber.
Formation of the tamsulosin patch is taught as comprising dissolving a pharmaceutically acceptable salt form of tamsulosin in an aprotic solvent.  Such is considered to teach and suggest dissolution of a dry granular form of the active salt into said solvent (see e.g., ¶[0010]; Abstract).  The reference further defines the aprotic solvent as being such selected from such solvents as DMSO and m-methylpyrrolidone and that it is present in an amount ranging from  (see e.g., Abstract; claim 13).
Formation of a transdermal patch is also disclosed by the reference.  Paragraph [0044], for instance, teaches that the practiced composition may be extruded onto a suitable substrate or backing layer.  Paragraph [0052] additionally discloses that the patch composition will possess at least one adhesive matrix or layer, and more conveniently, multiple layers.
The backing layer is taught as possessing several properties including flexibility, drape, and occlusivity.  See ¶[0053].
Claim 35 of the reference discloses a method of treating a urological condition comprising administering to a patient suffering from or in danger of developing such a condition, a transdermal patch comprising a tamsulosin containing composition such as is practiced.  Urological conditions are further defined by the reference as including “evacuatory insufficiency” (aka acute urinary retention).  See ¶[0005].  Owing to the fact that the applied formulation of Singh is a transdermal patch, the Examiner reasonably concludes that any limitation requiring the patch to be applied to the user’s skin is readily met.
Lastly, the Examiner concludes based on the foregoing teachings of the reference, that a therapeutically effective blood concentration of the active agent is achieved, despite the reference appearing to not expressly teach the recited property.  Therein, the Examiner has provided a showing that the compositions of claims 1 and 23 are taught and suggested by the reference.  Similarly, the methods of transdermally administering an active agent of the recited formulations is disclosed.  Since, the recited compositions are disclosed as being administered to the skin of the user in need thereof, the Examiner concludes that a person of skill in the art at the time the instant invention was filed would have reasonably expected the active agent to reach a therapeutically effective blood concentration within the body.
Thus, based on the teachings of the references, it is immediately apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ arguments with regard to the rejection of claims 1, 3-5, 7, 13, 14, 21-25, and 31-41 under 35 USC 103(a) as being unpatentable over the combined teachings of Singh et al. and Lee et al. have been fully considered but they are not persuasive.
At the outset, the Examiner notes that Applicants’ current submission has provided no additional remarks to those in the response to this rejection filed on 9 November 2021.  To that end, those remarks remain the remarks of record as do the remarks submitted in the Advisory Action mailed 7 December 2021.  In short, the Examiner’s response provided therein remains of record and the rejection is maintained.
For Applicants’ convenience, the remarks are reproduced here:
Regarding the traversed rejection, the Examiner notes that Applicants acknowledge that Lee teaches and classifies both PVP and PEG as proton accepting polymers. Despite this, it is Applicants’ assertion that these polymers neither teach nor suggest the limitations of the component recited in the composition on the basis that PVP and PEG form hydrogen bonds, but do not “react” to generate reaction products as is the case with an amine salt form of an active agent. It is Applicants’ position that a neutral form of the active agent is thus not formed.
The overall thrust of Applicants’ position is on the basis of the distinction between hydrogen (electrostatic) bonding and covalent bonding.
The Examiner acknowledges the difference. However, Applicants’ remarks pertaining to this distinction are beyond the scope of the claimed invention and not commensurate in scope with it.  Therein, Applicants’ instant specification states that “the proton accepting entity is a proton accepting polymer.” See instant specification ¶[0011].  In yet another embodiment, the proton accepting entity is an amine functionalized polystyrene microsphere or a dimethyl aminoethyl methacrylate-based acrylate. See instant specification ¶[0012]. In further embodiments still, ¶[0013] states that the proton accepting entity is sodium bicarbonate or is not sodium bicarbonate. This is echoed in ¶[0063] of the instant specification. At no time does Applicants’ instant specification define proton accepting entities in terms of the manner in which they bond with other reactants. That is their distinction on the basis of hydrogen or covalent bonding is not part of Applicants’ possessed invention.
Thus, having considered Applicants’ remarks, the Examiner submits that Applicants’ claims would be subject to consideration under paragraph (a) of 35 USC 112 on the grounds of written description as the instant specification appears to fail to provide a representative number of species for the genus of proton accepting entities.
This position is amplified by the current recitations of claims 1 and 6. These two claims define the proton accepting entity by the two species that are clearly used to define it in the specification. Claim 1 recites that the proton accepting entity will not comprise a dimethyl aminoethyl methacrylate. This leaves only the species of claim 6, which the Examiner continues to maintain is free of the prior art.
Considering the limitations of these two claims, the Examiner submits that based on the definition in the instant specification, claim 6 fails to further limit claim 1.
Lastly, in light of Applicants’ remarks, the Examiner also submits that were the response to be entered on the record, that the claims would be subject to a scope of enablement rejection, notably in view of the arguments made over Lee.
Since Applicants’ independent claims generically recite the presence of a proton accepting entity which is not dimethyl aminoethyl methacrylate, it falls to Applicants to define those species that define the genus, which has not been done. Applicants’ argument is that those proton accepting entities that have been provided by the Examiner, while clearly being proton accepting entities, are not representative of the claimed invention on the basis of their bonding nature. It thus calls into question the scope of the invention for which Applicants are truly enabled.
Having reconsidered the potential issues under 35 USC 112(a) and (d), the Examiner considers the discussion of “proton accepting entities” as being “polymers” as presented in ¶[0063] as providing adequate written description in view of the state of the art for using any polymers that meet the description provided in the claims or as being described as “proton accepting”.
Applicants are cautioned against providing negative or exclusionary limitations with regard to this component however, as an application may only negatively recite a limitation that is first positively presented in an application.  See MPEP §2173.05(i).
The previously presented remarks also continue to be not commensurate in scope with the breadth of the claim with respect to the polymer recitation for the proton accepting entity.  The claims simply require (apart from claim 6) that the proton accepting polymer not comprise (aka exclude) an acrylate comprising dimethyl aminoethyl methacrylate.  Broadly and reasonably interpreted in light of instant ¶[0063], this remains inclusive of amine functionalized polystyrene microspheres and any acrylate or non-acrylate based polymers that are not Eudragit® EPO or E100 blends.
Lastly, in view of the preceding discussion, the Examiner withdraws the consideration of claim 6 failing to further limit the composition of claim 1.
For these reasons, Applicants’ arguments remain unpersuasive.  Said rejection is therefore maintained.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
All remaining claims under consideration remain rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615